DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 11/2/21 have been fully considered but they are not persuasive. In reference to applicant’s arguments with respect to Fitzsimmons et al not teaching a single acoustic sensor for distinguishing between a first acoustic signature and a second acoustic signature (as described in claim 1), Fitzsimmons et al clearly describes for example in paragraph 0037 that one or more acoustic sensors can be used in the sensor array 32. No other argument was presented against the rejection of claims 1. Applicant also states that the same argument of the prior art not having a single acoustic sensor needs to be applied to the rejection of claim 8. Therefore, the same explanation given above by the examiner should be applied to the arguments against the rejection of claim 8. No additional arguments were presented against dependent claims 4-7 and 11-14.
In reference to the arguments with respect to the rejection of claim 24, Fitzsimmons et al describes a drive system consisting of a motor, a gearbox, and a drive train, wherein the drive train comprises other elements such as the drive shaft and end effector. The specification (drawings, detailed description of the invention, and claims) do not provide any description of what constitute a drive train. The drive train of an apparatus is not a solitary element, but a group of parts. The applied prior art clearly describes the claimed subject matter. 

No additional arguments were presented against the 35 USC 103 rejection of claims 3, 10, and 17-20.
In reference to the arguments with respect to claims 18-20, the claims do not recite anything about previous surgical procedures. The primary reference (Fitzsimmons et al) is the one used to show that a communication between a hub and a surgical instrument is known. The secondary reference is applied to show that information related to different type of tissues is received to be able to adjust the operation of the surgical instrument. The last sentences in paragraph 0035 describe microphone 210 being responsible for detecting different tissue densities and this information is provided to the controller of the instrument to adjust the current applied to the instrument during a surgical procedure as described in paragraphs 0050 and 0055. Additionally, the type of information provided to an instrument from a hub system is considered a design choice, since as described by Fitzsimmons et al a plurality of threshold for different parameters are stored in the cloud 46 that are later transferred to the surgical instrument from the hub 44.




Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claim(s) 1-2, 4-9, 11-16, and 22-27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fitzsimmons et al (US Publication 2015/0305729), of record.
Claim 1, Fitzsimmons et al teaches a surgical instrument teaches a drive system comprising a motor 28 comprising a first acoustic signature; a gearbox 30 comprising a second acoustic signature; a drive train; and a control circuit comprising controller 18 and a plurality of sensors 32 that includes acoustic sensor 34, wherein the controller 18 outputs a control signal to the motor based on the detected information from the acoustic sensor (Fitzsimmons et al describes in paragraph 0039 that the acoustic feedback is used to measure the RPM of the magnet poles of the motor. Fitzsimmons further describes in paragraph 0041 that the speed of the motor will be modified to a stop, since the surgical instrument will be stopped after a comparison has been made between the received feedback and previously stored threshold values). The elements of the surgical system include specific frequencies (acoustic signatures0 that help the control unit distinguish between all the elements, see for example paragraph 0040.
Claims 2 and 9, Fitzsimmons et al describes a drive train (drive unit) which comprises the gearbox 30, a drive shaft 16, and end effector 14.

Claims 5 and 12, Fitzsimmons et al teaches (paragraph 0043) that operation of the motor/instrument is adjusted based on a determined degradation.
Claims 6 and 13, Fitzsimmons et al describes (paragraph 0043) the voltage to the motor being adjusted based on the detected acoustical/electrical feedback.
Claims 7 and 14, Fitzsimmons et al describes (paragraphs 0046-0047) different scenarios where detected information can be used to indicate of an impending failure.
Claim 8, Fitzsimmons et al teaches a surgical instrument teaches a drive system comprising a motor 28 comprising a first acoustic signature; a gearbox 30 comprising a second acoustic signature; a drive train; and a control circuit comprising controller 18 and a plurality of sensors 32 that includes acoustic sensor 34, wherein the controller 18 outputs a control signal to the motor based on the detected information from the acoustic sensor (Fitzsimmons et al describes in paragraph 0039 that the acoustic feedback is used to measure the RPM of the magnet poles of the motor. Fitzsimmons further describes in paragraph 0041 that the current (directly proportional to torque) and voltage will be modified based on the detected information from sensors 38/40. ). The elements of the surgical system include specific frequencies (acoustic signatures0 that help the control unit distinguish between all the elements, see for example paragraph 0040.
Claim 15, Fitzsimmons et al teaches a surgical instrument teaches a drive system comprising a motor 28; and a control circuit comprising controller 18 and a plurality of sensors 32 that includes acoustic sensor 34, wherein the controller 18 
Claim 16, Fitzsimmons et al describes (paragraph 0040) the use of acoustic sensors, vibration sensors, and accelerometers.
Claims 22-23, Fitzsimmons et al describes the hub system 44 communicating with external/local servers about the health (life span) of the surgical instrument in order to modify operation of the surgical instrument (see for example paragraphs 0047-0049)
Claim 24, Fitzsimmons et al teaches a surgical instrument comprising a drive system consisting of a motor 28, a drive train (unit) comprising a shaft 16 and an end effector 14, and a gearbox 30; and a control circuit comprising controller 18 and a plurality of sensors 32 that include an acoustic sensor 34, wherein the controller 18 outputs a control signal to the motor based on the detected information from the acoustic sensor (Fitzsimmons et al describes in paragraph 0039 that the acoustic feedback is used to measure the RPM of the magnet poles of the motor. Fitzsimmons further describes in paragraph 0041 that the speed of the motor will be modified to a 
Claims 25 and 27, Fitzsimmons et al describes for example in paragraphs 0047-0048 performing a risk assessment during the entire operation of the surgical instrument  (shorter lifespan of the instrument) based on detected parameters and threshold information provided by the cloud 46 to the hub 44 which id transferred to the instrument.
Claim 26, Fitzsimmons et al describes in paragraph 0047 that the lifespan of the instrument can be extended.
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claim 3, 10, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fitzsimmons et al (US Publication 20150305729) and Dannaher et al (US Publication 20130282038).
Claims 3, 10, and 17, although the specific manner (mathematical calculation/transform) in which feedback information is analyzed by the processor 20 (controller 18) is not considered patentable subject matter, Dannaher et al will be introduced to show that Fast Fourier transform algorithms are commonly used by the drive units of surgical instruments to analyze detected acoustical signals.

Claims 18-20, Dannaher et al teaches (for example paragraph 0036) tissue density as a parameter analyzed by control unit 214. The density of an encountered tissue will be different when staples, gastric bands, or scars are present.

Conclusion
7.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rina I Duda whose telephone number is (571)272-2062.  The examiner can normally be reached M-F 8-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached at (571) 272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access 





/RINA I DUDA/Primary Examiner, Art Unit 2846